Citation Nr: 1428282	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating (or evaluation) for service-connected lumbar strain disability with degenerative arthritis of the lumbar spine in excess of 0 percent for the period from April 25, 2007 to December 13, 2010.

2.  Entitlement to a higher initial rating for service-connected lumbar strain disability with degenerative arthritis of the lumbar spine in excess of 10 percent for the period from December 13, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1974 to March 1975, and from June 1979 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2010, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida (i.e., a Travel Board hearing).  A transcript of the Board hearing has been associated with the physical claims file.  In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the September 2010 Board Remand is included in the Duties to Notify and Assist section below.
 
During the course of the appeal, the RO granted service connection for arthritis of the lumbar spine in a December 2011 rating decision.   The RO expressly combined the disability rating of arthritis of the lumbar spine with the existing service-connected lumbar strain disability, noting VA's "anti-pyramiding" provisions which preclude compensating a veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 (2013).  

Following this action, in the same December 2011 rating decision, the RO granted a higher initial rating for service-connected lumbar strain disability with degenerative arthritis of the lumbar spine and assigned a 10 percent rating, effective December 13, 2010.  As this rating has not resulted in a full grant of the benefit sought on appeal for the entire rating period, the issues of an initial compensable rating for the period from April 25, 2007 to December 13, 2010, and a higher initial rating in excess of 10 percent for the period from December 13, 2010, remain on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

In the December 2010 VA back examination report, the VA examiner noted that the Veteran reported that he was currently unemployed because of service-connected knee disabilities; therefore, the issue of entitlement to TDIU is raised and has been listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 
The issues of a higher initial rating for the lumbar strain disability with degenerative arthritis of the lumbar spine for the initial rating period from December 13, 2010 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period from April 25, 2007 to December 13, 2010, the low back disability did not manifest incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than two weeks during any 12-month period.

2.  For the initial rating period from April 25, 2007 to December 13, 2010, the low back disability manifested symptoms and impairment including pain, stiffness, and functional impairment characterized by combined range of motion of the thoracolumbar motion limited to 220 degrees with painful motion.

3.  For the initial rating period from April 25, 2007 to December 13, 2010, the low back disability did not manifest any associated neurologic abnormalities.


CONCLUSION OF LAW

For the initial rating period from April 25, 2007 to December 13, 2010, the criteria for an initial disability rating of 10 percent, but no higher, for lumbar strain disability with degenerative arthritis of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims files includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, Social Securtiy Administration disability benefit records, the May 2010 Board hearing transcript, and the Veteran's statements.

VA also provided the Veteran with back examinations in September 2007 and December 2010.  During the May 2010 Board hearing, the Veteran testified that the September 2007 examination was inaccurate because the VA examiner did not perform a full examination of range of motion or observe the Veteran walk or move.  See Board hearing transcript at 14.  As a result, the Board remanded the matter for an additional VA examination.  During the December 2010 VA examination that followed, the VA examiner physically examined the back, and reported findings pertinent to the rating criteria.  For these reasons, the Board finds that the September 2007 and December 2010 VA examinations include all relevant findings and medical assessments needed to fairly evaluate the appeal and are, therefore, adequate for deciding the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issue on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.
Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Initial Rating for Lumbar Strain Disability with Degenerative Arthritis
for the period from April 25, 2007 to December 13, 2010

For the initial rating period from April 25, 2007 to December 13, 2010, the Veteran's lumbar strain disorder with degenerative arthritis has been rated as noncompensable (0 percent).  See October 2007 rating decision.  The Veteran asserts that a compensable rating for this period is warranted based on chronic pain and its effect on activities of daily living.  See May 2010 Board hearing at 3-14.

The Veteran's low back disability has been rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the rating schedule, the low back disability is to be evaluated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Rating Based on Incapacitating Episodes

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if IVDS is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

After a review of all the evidence, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's low back disability was manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during any 12-month period from April 25, 2007 to December 13, 2010, as required for a higher disability rating of 10 percent.  The September 2007 and December 2010 VA examination reports indicate that there were no such periods of physician-prescribed bed rest to treat acute signs and symptoms of IVDS.  Similarly, the Veteran testified that there were no such periods during any 12-month period of the rating period from April 25, 2007 to December 13, 2010.  See May 2010 Board hearing transcript at 3-4.  The other evidence of record does not indicate any incapacitating episodes of IVDS during any 12-month period during the rating period from April 25, 2007 to December 13, 2010, and the Veteran has not reported any such episodes in statements to VA.  For these reasons, the Board finds that a compensable disability rating for the low back disability based on incapacitating episodes of IVDS is not warranted.  38 C.F.R. §§ 4.3, 4.7. 

Evaluation Based on the General Rating Formula for Spine Disabilities

In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), ratings are assigned as follows: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. In the present case, the Veteran is service connected for radiculopathy of the right and left lower extremities. See March 2008 rating decision. Because the Veteran's radiculopathy was found to be noncompensable, the RO did not rate the radiculopathy and lumbar spine disabilities separately, but instead, included radiculopathy in the evaluation of the lumbar disability. Despite the RO's actions, the Board will consider whether separate compensable disability ratings are warranted for the Veteran's service-connected lower bilateral radiculopathy disabilities. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

During the September 2007 VA back examination, the Veteran reported dull, intermittent low back pain with onset in approximately 2005.  The Veteran further characterized the pain to include stiffness, but no weakness.  The examiner noted that the low back pain had mild effect on the Veteran's recreational activities, but did not add further details.  Combined range of motion in the thoracolumbar spine was measured to 220 degrees, comprised of flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 25 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 25 degrees.  For each measurement, pain was noted at the end point of motion (e.g., flexion to 90 degrees, with pain at 90 degrees).  There was no painful motion noted, and range of motion was not reduced by fatigue, weakness, lack of endurance, or pain.  No ankylosis was shown.

VA treatment records include several records of physical therapy treatment for chronic low back pain.  A VA treatment record from May 2009 indicates that the Veteran had recently received injections to alleviate low back pain.  A VA treatment record from November 2009 includes additional history from the Veteran suggesting that low back pain was persisting through this period.  A VA treatment record from May 2010 mentions that the Veteran "continues to strain and stress his low back with his daily activities."  The treatment record also noted limited range of motion in the hips, though precise measurements were not included.  Follow-up treatment in June 2010 also showed limited hip range of motion.  

At the May 2010 Board hearing, the Veteran reported flare-ups of increased low back pain that occur twice per week.  See Board hearing transcript at 7.  The Veteran described that he cannot stand or exert his back for more than 45 minutes before pain causes him to sit and rest; however, sitting time is limited to 30 minutes due to low back pain and discomfort.  See id. at 8.  The Veteran also testified to back instability and decreased mobility when turning from side to side.  See id. at 10.

The December 2010 VA examination report describes weekly flare-ups of severe pain that last for several hours, precipitated by increased walking, bending, or lifting.  Painful and tender motion was also reported.  Combined range of motion in the thoracolumbar spine was measured as 220 degrees, comprised of flexion to 90 degrees with pain, extension to 20 degrees with pain, left lateral flexion to 30 degrees with pain, left lateral rotation to 25 degrees with pain, right lateral flexion to 30 degrees with pain, and right lateral rotation to 25 degrees with pain.  There was no additional limitation of motion after three repetitions.  There was no evidence of disc herniation or significant spinal stenosis.  The VA examiner listed mild effects of back pain on the ability to perform chores, exercise, and recreation, and moderate effects on the ability to participate in sports.

After a review of the lay and medical evidence, the Board finds that, for the initial rating period from April 25, 2007 to December 13, 2010, the low back disability has manifested symptoms and impairment including pain, stiffness, and functional impairment characterized by combined range of motion of the thoracolumbar motion limited to 220 degrees - which is greater than 120 degrees but not greater than 235 degrees - with painful motion.  The low back disability did not manifest symptoms or impairment including forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For these reasons, the Board finds that the criteria for an initial disability rating of 10 percent, but no higher, for the service-connected low back disability have been met for the period from April 25, 2007 to December 13, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the period from April 25, 2007 to December 13, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Consideration of Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate evaluation for neurologic abnormalities associated with the service-connected low back disability is not warranted.  Id.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's low back disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 5237 provides alternative rating criteria which, in sum, consider factors including incapacitating episodes based on pain, ankylosis, limitation of motion, muscle spasm, guarding, tenderness, abnormal gait, and abnormal spinal contour.  

The noted mild impairment in ability to perform chores, exercise, and participate in sports has been considered as some evidence that reflects on limitations of motion or function that are part of the schedular criteria, that is, to the extent these findings reflect on occupational impairment.  Impairments pertaining to exercise, recreation, and participation in sports are not in and of themselves "occupational" impairments for which an extraschedular rating can be assigned or even considered.  

Diagnostic Code 5237 incorporates consideration of factors including functional loss due to flare-ups or pain, fatigability, incoordination, painful motion, and weakness causing additional disability beyond that reflected on range of motion measurement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In this case, the Veteran's low back disability has manifested symptoms and impairment including pain, stiffness, and functional impairment characterized by combined range of motion of the thoracolumbar motion limited to 220 degrees with painful motion.  As these symptoms and related functional impairment are all contemplated by the schedular rating criteria and adequate to rate the Veteran's service-connected low back disability, no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16, although having some similar criteria such as questions of the degree of interference or occupational impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96.  As the schedular rating criteria are adequate to compensate for the average impairment of earning capacity due to the low back disability in this case, the Board finds that any remaining questions regarding TDIU, namely, the question of total occupational impairment, shall be resolved with additional development pursuant to 38 C.F.R. § 4.16 (2013).


ORDER

A higher initial disability rating of 10 percent for lumbar strain disability with degenerative arthritis of the lumbar spine, but no higher, for the period from April 25, 2007 to December 13, 2010, is granted.



REMAND

Initial Rating for Lumbar Strain Disability with Degenerative Arthritis
for the period from December 13, 2010

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issue of a higher initial rating for lumbar strain disability with degenerative arthritis for the period from December 10, 2013.  Specifically, additional VA treatment records must be obtained to ensure that the record is complete for appellate review.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).

In March 2013, the Veteran submitted what purported to be, but was not, a claim for an increased rating for service-connected lumbar strain disability with degenerative arthritis.  See March 2013 VA Form 21-526b.  As the appeal for a higher initial disability rating for lumbar strain disability with degenerative arthritis was currently on appeal at the time the purported increased rating claim was filed, the March 2013 statement is not an increased rating claim.  However, in an associated April 2014 VA Form 21-4138, the Veteran stated that no additional evidence was sent along with the March 2013 claim because "all of my treatment is at the James Haley, VAMC and [VA] may obtain their records to support my claim."  The April 2014 VA Form 21-4138 suggests that there may be additional VA treatment records since March 28, 2011, the most recent VA treatment associated with the record.  

The Board notes that development for more recent treatment records since March 28, 2011 is immaterial to the issue of a higher initial disability rating for the period from April 25, 2007 to December 13, 2010.  Specifically, the record is adequate to rate the severity of the service-connected low back disability for this period as all pertinent evidence for the period from April 25, 2007 to December 13, 2010 is associated with the record.  Here, the Board notes that such bifurcation of the issue of a higher initial rating for the lumbar strain disability permits a grant of benefits under 38 C.F.R. § 4.71a, Diagnostic Code 5237 to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the higher initial rating claim for the remaining period from December 13, 2010.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

Entitlement to a TDIU

During the December 2010 VA back examination, the Veteran reported current unemployment lasting five to ten years because of the service-connected knee disabilities.  Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b) (2013).  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for consideration).  

Accordingly, the issues of a higher initial rating for the lumbar strain disability with degenerative arthritis of the lumbar spine for the period from December 13, 2010 and entitlement to TDIU are REMANDED for the following action:

1.  Obtain any outstanding treatment records from the James A. Haley Veterans' Hospital in Tampa, Florida pertaining to the back.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the claims file or the Virtual VA electronic claims file.  Any positive results should be associated with the claims file or the Virtual VA electronic claims file. 

2.  The RO or AMC should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form (VA Form 21-8940) and requirements to establish a TDIU.

3.  After the development requested is completed, the claims should be readjudicated.  If it is determined that the Veteran's service-connected disability picture fails to meet the combined rating percentage standards under 
38 C.F.R. § 4.16(a), adjudication should include referral to the Director of Compensation and Pension Service for consideration of the assignment of TDIU under 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


